            Case 2:20-cv-00957-RAJ-BAT Document 13 Filed 11/20/20 Page 1 of 3




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     JAMES VANGEL,
 7
                                Plaintiff,                CASE NO. 2:20-cv-00957-RAJ-BAT
 8
             v.                                           ORDER SETTING PRETRIAL
 9                                                        SCHEDULE
     US JOINER LLC and TRIDENT
10   MARITIME COMPANY,
11                              Defendants.

12

13          This case has been referred to the undersigned United States Magistrate Judge for all

14   pretrial proceedings. The Court has reviewed the parties’ Joint Status Report (Dkt. 12) and issues

15   the following pretrial schedule:

16                                           PRETRIAL DATES

17                                      Event                                        Date

18      Deadline for joining additional parties                              December 23, 2020

19      Deadline for amending pleadings                                      December 23, 2020

20      Reports of expert witnesses under FRCP 26(a)(2) due                     June 28, 2021

21      Reports of rebuttal expert witnesses under FRCP 26(a)(2) due            July 12, 2021

22      All motions related to discovery must be noted for consideration        July 26, 2021
        no later than
23      Discovery to be completed by                                          August 30, 2021


     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 2:20-cv-00957-RAJ-BAT Document 13 Filed 11/20/20 Page 2 of 3




 1      Mediation per CR 39.1(c)(3) held no later than                          October 4, 2021

 2
        All dispositive motions must be filed pursuant to CR 7(d)              November 1, 2021
 3

 4          This order sets firm dates that can be changed only by order of the Court, not by

 5   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 6   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

 7   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

 8   holiday, the act or event shall be performed on the next business day.

 9                                             TRIAL DATE

10          A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if

11   the case has not been resolved by settlement or dispositive motion.

12                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

13          Where appropriate, the parties are encouraged to work together in the creation of

14   proposed findings of fact and conclusions of law. On or before the deadline for filing proposed

15   findings and conclusions the parties shall email their proposed findings and conclusions in Word

16   format to tsuchidaorders@wawd.uscourts.gov.

17                                          PRIVACY POLICY

18          Under LCR 5.2(a), parties must redact the following information from documents and

19   exhibits before they are filed with the Court:

20       Dates of Birth – redact to the year of birth, unless deceased.
         Names of Minor Children – redact to the initials, unless deceased or currently over the
21        age of 18.
         Social Security or Taxpayer ID Numbers – redact in their entirety
22
         Financial Accounting Information – redact to the last four digits.
         Passport Numbers and Driver License Numbers – redact in their entirety.
23



     ORDER SETTING PRETRIAL SCHEDULE -
     2
            Case 2:20-cv-00957-RAJ-BAT Document 13 Filed 11/20/20 Page 3 of 3




 1                                              SETTLEMENT

 2           The Court designates this case for mediation under CR 39.1(c) and the parties are

 3   directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s

 4   counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@ wawd.

 5   uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the Deputy

 6   Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 7   appropriate.

 8           DATED this 20th day of November, 2020.

 9

10                                                           A
                                                             BRIAN A. TSUCHIDA
11                                                           Chief United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
